Citation Nr: 1723008	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right elbow condition as secondary to the service-connected right wrist disorder.

2.  Entitlement to service connection for right hand and fingers condition as secondary to the service-connected right wrist disorder.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978. 
This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas that denied the claim.  The Veteran died in August 2016; and-as his surviving spouse, the appellant has been substituted and was informed of this via a March 2017 correspondence.


FINDING OF FACT

The preponderance of the evidence shows that there is no currently diagnosed right elbow, right hand, or fingers, right hand disorder.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for right elbow condition as secondary to the service-connected right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

2.  The requirements for entitlement to service connection for right hand and fingers condition as secondary to the service-connected right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

Prior to issuance of the June 2011 rating decision, via a February 2011 letter, the Agency of Original Jurisdiction (AOJ) provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative asserted any error or specific prejudice.  Further, in a February 2017 letter, the AOJ informed the appellant of how she could continue the claim as a substituted party, to include selecting a representative.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), and VA records, to include examination reports, are in the claims file.  Neither the Veteran nor his representative asserted that there were additional records to obtain.  The appellant submitted additional VA treatment records in March 2017.  In as much as she did not request initial AOJ review and consideration of the evidence, and the Veteran perfected his appeal via a VA Form 9, received in June 2013, the Board may consider it.  See 38 U.S.C.A. § 7105(e); Section 501, P. Law 112-154 (Aug. 6, 2012), Note.  In any event, the X-ray examination reports are duplicative of records added to the file earlier.

As such, the Board will proceed with consideration of the appeal.  The Board notes that the Veteran and the substitute contend that disorders of the right elbow and right hand/fingers are secondary to his service-connected right wrist disability.

Applicable Legal Requirements

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Discussion

Pursuant to a September 2010 rating decision, service connection is in effect for osteoarthritis of the right wrist.  Hence, Wallin element 2 is established by the evidence, thus leaving the question of whether the other 2 elements are proved.

The AOJ arranged an examination to address the Veteran's assertions of secondary involvement.  The May 2011 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of stiffness in the joints of his fingers, which the examiner observed was his only complaint.  The examiner noted that there was no inflammatory joint disease.  The only problem the Veteran reported with his right elbow was that if he lay the olecranon process on a hard object, he got a sharp pain.  He denied any prior injury or trauma of the right hand, fingers, or right elbow.  The only trauma noted was a 1978 sports injury to the right wrist.

Physical examination of the right elbow revealed a normal anatomical appearance.  There was no tenderness or swelling in any aspect of the elbow.  Range of motion (ROM) was normal in all planes, as was forearm supination and pronation, see 38 C.F.R. § 4.71a, Plate I, all without objective indication of pain.  There was no evidence of instability.  Repetitive-use testing of the right elbow in planes of motion produced no indication of pain, weakness, or fatigue.

Physical examination of the right hand revealed a normal anatomical appearance.  There was no tenderness or swelling in any aspect of the right hand or joints.  ROM of all of the joints of the fingers was normal and pain free, and he could approximate the fingertips to the palm without gap.  There was some appearance of
subluxation of the metacarpophalangeal joint of the thumb, see 38 C.F.R. § 4.71a, Plate III, but the examiner opined that it appeared to be physiologic.  The Veteran had normal strength and grip.  X-rays were interpreted as showing no acute abnormality of the right elbow or hand-other than the subluxation of the metacarpophalangeal joint of the thumb.  The radiologist assessed the X-rays as having shown a normal right elbow and right hand.

The examiner noted the AOJ's request for an opinion on whether any right elbow or right hand disorder was present, and if so, where it was due to or aggravated by the right wrist.  Generally, the VA examiner noted that if one were to get an arthritic condition in the wrist of any significance, it will demonstrate limited range of motion.  He stated that the Veteran did not have this and, in support, noted that the Veteran had active range of motion that was normal as well as passive range of motion.  Additionally, the VA examiner stated that the Veteran's X-rays of the hands and elbows were normal.  Thus, he opined that the right hand and elbow were not secondarily related to the Veteran's right wrist.  

The Board notes that the examiner's language of "not secondarily related to" the right wrist did not explicitly address the aggravation facet of the Veteran's secondary service connection claim.  Generally, that would constitute an incomplete medical opinion on the issue and would require further medical input.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In this case, however, the Board finds no insufficiency, as the objective findings on clinical examination revealed no diagnosed disorder of the right elbow or right hand; there was no right elbow or right hand disorder to aggravate.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that for the requirement that a claimant have a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  After performing a physical examination and reviewing diagnostic testing, the VA examiner's assessment was normal right hand and normal right elbow.  The Board also notes that the examiner noted that the right wrist disability, the basis of the Veteran's claims, was asymptomatic.  As such, it would not have impact on a right elbow or right hand condition.  

The Veteran asserted on his substantive appeal that his claims should be granted because degenerative arthritis is a progressive disorder, and it was spreading to his other joints.  Subsequently, in an April 2015 correspondence, the Veteran asserted that a doctor told him that his left knee arthroscopy would cause degenerative arthritis that would spread throughout his body.  The Board notes that the Veteran was competent to report his symptoms and what a doctor may have told him.  See 38 C.F.R. § 3.159(a)(2).  While competent, his lay statements still must be tested for accuracy and reliability.  There is no competent medical evidence to support his assertions in the claims file.  Regardless of whether a doctor in fact told the Veteran that, the Board finds that such statement is outweighed by the 2011 VA examination report shows that neither the right elbow nor right hand manifested with degenerative disease prior to the Veteran's death.  The greater weight is placed on the 2011 VA examination report as the Veteran was physically examined, to include diagnostic testing, and the examiner provided a rationale for the conclusion reached.  

The appellant-substitute echoed the Veteran's assertions in March 2017 correspondence.  (03/31/2017)  She asserts that it is a fact that degenerative osteoarthritis spread throughout the Veteran's body, and that it was due to right wrist surgery.  The Board notes that the appellant is not competent to provide evidence on complicated matter, such as a disease process (like arthritis) spreading throughout the body.  In light of this, the Board places no weight on this statement.  Additionally, the medical records she submitted are related to joints other than the right elbow and right hand.  Contrary to the appellant's assertions, the medical records in the file do not in fact show arthritis of either the right elbow or right hand.  Outpatient records dated after the May 2011 VA examination note the Veteran's recurrent complaints of right elbow pain.  A cystic swelling was assessed that resolved, but no chronic disorder was diagnosed, to include arthritis.  (11/14/2016 VVA CAPRI, pp. 764, 768, 788, 801)

In light of all of the above, the Board finds that the preponderance of the evidence shows that, while one Wallin element is shown by the evidence, a service-connected disability, the other two, a currently diagnosed right elbow or right hand disorder, and a medical nexus, are disproved by the evidence of record.  Thus, the claim is denied.  38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for right elbow condition as secondary to the service-connected right wrist disability is denied.

Service connection for right hand and fingers condition as secondary to the service-connected right wrist disability is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


